           Case 1:20-cv-11104-WGY Document 180 Filed 06/17/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


VICTIM RIGHTS LAW CENTER, et al.,

                                      Plaintiffs,
          v.

MIGUEL ANGEL CARDONA, in his official                     Case No. 1:20-cv-11104-WGY
capacity as Secretary of Education, et al.,

                                      Defendants,
         and

STATE OF TEXAS,

                   [Proposed] Intervenor-Defendant.



                                NOTICE OF FILING FEE PAYMENT

         Notice is hereby given that the required fee for the Notice of Appeal (ECF No. 177) in the

above matter has been submitted through CM/ECF and pay.gov.




4834-6379-6205.1
           Case 1:20-cv-11104-WGY Document 180 Filed 06/17/21 Page 2 of 3




Date: June 17, 2021                    Respectfully submitted.


KEN PAXTON                             PATRICK K. SWEETEN
Attorney General of Texas              Deputy Attorney General for Special
                                       Litigation
BRENT WEBSTER
First Assistant Attorney General        /s/ Kathleen T. Hunker
                                       KATHLEEN T. HUNKER
                                       Special Counsel

                                       OFFICE OF THE ATTORNEY GENERAL
                                       P.O. Box 12548 (MC-009)
                                       Austin, Texas 78711-2548
                                       Tel.: (512) 936-1414
                                       Fax: (512) 457-4410
                                       patrick.sweeten@oag.texas.gov
                                       kathleen.hunker@oag.texas.gov



                                       /s/ Kenneth B. Walton
                                       Kenneth B. Walton (BBO No. 562174)
                                       Ken.Walton@lewisbrisbois.com
                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                                       One International Place, 3rd Floor
                                       Boston, MA 02110
                                       T: 857-313-3950
                                       F: 857-313-3951




4834-6379-6205.1                          2
           Case 1:20-cv-11104-WGY Document 180 Filed 06/17/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Kenneth B. Walton, hereby certify that on June 17, 2021, a true and correct copy of the
within document was served on all parties via the Electronic Case Filing System.



                                             /s/   Kenneth B. Walton
                                             Kenneth B. Walton




4834-6379-6205.1                                3
